Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim to priority to application 15/220,311 (now US Patent 10,373,228) is denied because the invention claimed in the instant application lacks proper written description support as per 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, 1st paragraph in the earlier filed applications.  Accordingly, the examiner will use the filing date of the instant application (August 2, 2019) as the earliest priority date of the claimed invention.  
Referring to claims 1, 18, and 19:  The limitations lacking proper support in the earlier filed applications are as follows: “separating contents into one or more subcontents...” and “matching and storing additional information with the subcontents.”







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 depends from claim 15 and recites the limitation of transmitting data to display the subcontent and additional information instead of the contents to the user terminal.  However claim 15 recites transmitting data to display the contents along with the subcontents.  A dependent claim cannot remove a limitation that is recited in a claim from which it depends.  In the instant application, dependent claim 16 is removing the limitation of displaying the contents, which is recited in claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-17 are directed to a “non-transitory computer readable medium”, which is a manufacture.  Claim 18 is directed to a method, which is a process.  Claims 19 is directed to a server, which is a machine.  Therefore, claims 1-19 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 18, and 19 recite the limitations of separating contents into one or more subcontents by analyzing the contents and matching and storing additional information with the subcontents.  Claims 1, 18, and 19 recite the 

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-17 recite the additional elements of a computer medium, a processor, a computing device, a user terminal, and sending and receiving data to a terminal.  A computer medium, a processor, a computing device, and a user terminal are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data.  Sending and receiving data to a terminal are generic computer functions.  These limitations – whether taken individually or as a combination – are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 18 recites the additional elements of a user terminal and sending and receiving data to the terminal.  The user terminal is recited at a high level of generality for performing generic computer functions of processing, storing, and 
Claim 19 recite the additional elements of a server, a processor, a memory, a user terminal, and sending and receiving data to the terminal.  A server, processor, memory, and a user terminal are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data.  Sending and receiving data to a terminal are generic computer functions.  These limitations – whether taken individually or as a combination – are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  

Taking the additional elements individually, the computer components perform purely generic computer functions of receiving, sending, processing, storing, and displaying data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.
	Claim 18 recites the additional elements of a user terminal and sending and receiving data to the terminal.  The user terminal is recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data.  Sending and receiving data to a terminal are generic computer functions.  These limitations – whether taken individually or as a combination – are no more than mere instructions to apply the exception using generic computer components.

	Claim 19 recite the additional elements of a server, a processor, a memory, a user terminal, and sending and receiving data to the terminal.  A server, processor, memory, and a user terminal are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data.  Sending and receiving data to a terminal are generic computer functions.  These limitations – whether taken individually or as a combination – are no more than mere instructions to apply the exception using generic computer components.
Taking the additional elements individually, the computer components perform purely generic computer functions of receiving, sending, processing, storing, and displaying data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0205228 A1 (“Reese”).
	Claim 1: Reese teaches a non-transitory computer readable medium storing a computer program, wherein when the computer program is executed by one or more processors of a computing device (Fig. 2, “200” and paragraph [0034] disclose a server), the computer program performs operations for analyzing contents, and the operations include:
separating contents into one or more subcontents by analyzing the contents (Fig. 11, “312” shows videos are separated by “Trainer”, “Body Part”, and “Difficulty”; paragraph [0043]);
paragraphs [0026] and [0047] discloses that the videos can be stored in a variety of different formats);
receiving search information (paragraph [0039] discloses that a user completes a fitness interview; paragraph [0040], lines 18-25 discloses that the user selects a trainer; paragraph [0041], lines discloses that the user selects from fitness categories and subcategories) from a user terminal (paragraph [0035]); and 
sending at least one of the contents, the subcontents or the matched additional information corresponding to the search information to the user terminal (paragraphs [0042] and [0045]).
Claim 2: Reese teaches the limitations of claim 1 as noted above.  Reese also teaches that the contents include at least one of video (paragraph [0037], lines 10-13) or question and answer text.
Claim 3: Reese teaches the limitations of claim 1 as noted above.  Reese also teaches separating the contents into two or more subcontents based on a point at which a context of the contents is changed (Fig. 11 shows separating the subcontents by body part).
Claim 7: Reese teaches the limitations of claim 1 as noted above.  Reese also teaches that the additional information is provided to the user regarding the subcontents (Fig. 12 shows that the user is presented with an appropriate output for the video file).
Claim 8: Reese teaches the limitations of claim 1 as noted above.  Reese also teaches that the additional information is information that is provided corresponding to a user input if the user input relating to a subcontents interface object is received from the user terminal (Fig. 12 shows that the user selects an appropriate output for the video file through an interface).
Claim 9: Reese teaches the limitations of claim 1 as noted above.  Reese also teaches that the additional information includes at least one of a category of the subcontents (Fig. 11 shows “Body Part” category) or an object related to the subcontents (Fig. 12 shows video output format).
Claim 13: Reese teaches the limitations of claim 1 as noted above.  Reese also teaches receiving search information including at least one of a category or an object (paragraph [0042], lines 4-7), and wherein the sending at least one of the contents, the subcontents or the matched additional information corresponding to the search information to the user terminal includes: comparing at least one of the category or the object included in the search information with a category or an object which is matched to each of two or more subcontents which are stored in the storage (paragraph [0043], lines 6-7; Fig. 13 shows videos that match the user’s categories for “Trainer”, “Body Part”, and “Difficulty”); and transmitting at least one of subcontents having a high matching rate or contents based on the subcontents having a high matching rate (Fig. 13 shows video that match all three categories).
Claim 15: Reese teaches the limitations of claim 1 as noted above.  Reese also teaches transmitting data to the user terminal to display the contents and two or more subcontents based on the contents (Figs. 12 and 13).
Claim 16: Reese teaches the limitations of claim 15 as noted above.  Reese also teaches receiving a selection input relating to one subcontent of the two or more subcontents from the user terminal (Fig. 12 shows a user can select an exercise video and add it to the gym bag; paragraph [0043], lines 19-21); and transmitting data to display the one subcontent and additional information which is matched to the one subcontent and stored in the storage, instead of the contents, to the user terminal.
	Claim 18: This claim is rejected under the same rationale as set forth above in claim 1.
Claim 19: This claim is rejected under the same rationale as set forth above in claim 1.

	
	
	
	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0205228 A1 (“Reese”) in view of US 2014/0161417 A1 (“Kurupacheril”).
Claim 4: Reese teaches the limitations of claim 1 as noted above.  Reese does not teach analyzing a video included in the contents using an image-processing algorithm; determining that a context of the contents has changed based on a change of an item included in the contents; and separating the contents into two or more subcontents based on a point at which a context is changed.  However, Kurupacheril discloses an invention that analyzes a video using an image-processing algorithm (paragraph [0029], lines 7-10 teaches converting video information using pattern recognition algorithms); determining that a context of the contents has changed based on a change of an item included in the contents; and separating the contents into two or more subcontents based on a point at which a context is changed (paragraph [0025], lines 1-4; claim 18, lines 1-10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Kurupacheril into the invention of Reese.  One of ordinary skill in the art would have been motivated to do so in order to divide a video into relevant portions so that a user need not view the entire video.
Claim 5: Reese teaches the limitations of claim 1 as noted above.  Reese does not teach analyzing a video included in the contents using an image-processing algorithm; determining that a context of the contents has changed based on a change of an item included in the contents; and separating the contents into two or more subcontents based on a point at which a context is paragraph [0029], lines 10-13 teaches converting speech information using speech recognition software); determining that a context of the contents has changed based on a change of an item included in the contents; and separating the contents into two or more subcontents based on a point at which a context is changed (paragraph [0025], lines 1-4; claim 18, lines 1-10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Kurupacheril into the invention of Reese.  One of ordinary skill in the art would have been motivated to do so in order to divide a video into relevant portions so that a user need not view the entire video.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0205228 A1 (“Reese”) in view of US 2016/0292512 A1 (“Kanna”).
Claim 14: Reese teaches the limitations of claim 1 as noted above.  Reese does not teach transmitting at least one of contents or subcontents having reliability equal to or higher than a predetermined threshold.  However, Kanna discloses an invention that transmits an image (i.e. content) having a reliability equal to or higher than a predetermined threshold (paragraph [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Kanna 

	Allowable Subject Matter
Claims 6, 10-12, and 17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.
	Claim 6 recites a combination of elements not found in the prior art.  Specifically, the claim 6 recites the following:

“wherein the separating contents into one or more subcontents by analyzing the contents includes: analyzing the text included in the contents using a natural language analysis algorithm; and separating the contents into two or more subcontents based on a context change point of the contents based on a change of a context of the text included in the contents.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2014/0161417 A1 (“Kurupacheril”): Kurupacheril discloses an invention that analyzes a video using an image-processing algorithm (paragraph [0029], lines 7-10 teaches converting video information using pattern recognition algorithms); determining that a context of the contents has changed based on a change of an item included in the contents; and separating the contents into two or more subcontents based on a point at which a context is changed (paragraph [0025], lines 1-4; claim 18, lines 1-10).  However, Kurupacheril does not teach or suggest a natural language analysis algorithm.
(ii) “Web-based expert systems: benefits and challenges” by Y. Duan et al. (“Duan”): Duan generally discloses an expert system with a knowledge base.  However, Duan does not teach or suggest the limitations identified above.

Claim 10-12 and 17 recites a combination of elements not found in the prior art.  Specifically, the claim 10 recites the following:

“wherein the separating contents into one or more subcontents by analyzing the contents includes: identifying a feedback information about the contents; determining reliability of the contents based on the feedback information; and separating the contents having the reliability equal to or higher than a predetermined threshold into one or more subcontents.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
US 2016/0292512 A1 (“Kanna”): Kanna discloses an invention that transmits an image (i.e. content) having a reliability equal to or higher than a predetermined threshold (paragraph [0041]).  However, Kanna does not teach or suggest feedback information, determining the reliability of contents based on the feedback information, or the reliability of the producer of the contents. 
(ii) “Web-based expert systems: benefits and challenges” by Y. Duan et al. (“Duan”): Duan generally discloses an expert system with a knowledge base.  However, Duan does not teach or suggest the limitations identified above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NAEEM U HAQ/Primary Examiner, Art Unit 3625